DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 10, 4th paragraph under Detailed Description of Embodiments, reference number “27” designates “bottom side surface”.  However, paragraph 3 designates reference number “26” as the bottom side surface.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 11, 12 and 37 are objected to because of the following informalities:  
- Claim 11, line 2, “the sheet metal reinforcing member” should read --the reinforcing member-- for term consistency
- Claim 12, lines 3-4, “the sheet metal reinforcing member” should read --the reinforcing member--
- Claim 37, line 8, “has” should read --have--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, “the channels” in line 7 lacks proper antecedent basis because line 4 recites “a channel on either side surface” (i.e.; a channel can be on one of the side surfaces).  It is suggested applicant recite --a channel on each of the side surfaces approximate one of the front and rear edges--.  Appropriate correction is required.
Claim 12 is rejected based its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11-14 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilkomirski et al. (US Pat. No. 9,084,484 B2).
In regards to claim 1, Vilkomirski teaches a reinforced shelf having: a shelf (14) comprising: a front edge (15), a rear edge (17), a pair of opposed side edges (19, 23) and two side surfaces (i.e.; top and bottom surfaces), at least one of the front edge and the rear edge comprising a first engagement portion (103); and support portions (16) at the opposed side edges thereof configured, in use, to engage vertical support members (12); and a reinforcing member (101) configured with a second engagement portion (111) which engages the first engagement portion; wherein the reinforcing member is spaced from the support portions (e.g.; see Fig. 13a), whereby the reinforcing member attached to the respective edge increases the bending stiffness of the shelf about an axis perpendicular to the respective edge of the shelf (i.e.; due to being made of metal and strengthening the shelf; Col 9, Lines 24-34).
In regards to claim 2, Vilkomirski teaches the reinforcing member (10) has a height which is smaller than or equal to a greatest height between the two side surfaces of the shelf (e.g.; see Fig. 13C).
In regards to claim 5, Vilkomirski teaches one of the first and second engagement portions comprises a recess (103) and the other of the first and second engagement portions comprises a protrusion (111) arranged to be received in the recess.
In regards to claim 6, Vilkomirski teaches the first engagement portion comprises two separate engagement portions (103 and 115) disposed on either side surface of the shelf; and the second engagement portion of the reinforcing member comprises two separate engagement portions (111 and 117), each of which is configured to engage one of the first engagement portions.
In regards to claim 7, Vilkomirski teaches the reinforcing member (101) comprises an elongate member arranged to attach in a clipping manner (i.e.; snapping) to the first engagement portion of the shelf (Col 9, Lines 48-50).
In regards to claim 8, Vilkomirski teaches the shelf (14) comprises a polymer material (e.g.; molded plastic; Col 3, Lines 55-57) and the reinforcing member (101) comprises a metal material (Col 9, Lines 32-34).
In regards to claim 9, Vilkomirski teaches the reinforcing member (101) is formed from sheet metal (Col 9, Lines 32-34).
In regards to claim 11, Vilkomirski teaches the sheet metal reinforcing member (101) is arranged to surround the respective edge of the shelf; the first engagement portion comprises a channel (103) on either side surface of the shelf; and the second engagement portion comprises folded edges (at 111 and 117) of the reinforcing member configured to be received within the channels.
In regards to claim 12, Vilkomirski teaches the folded edges (at 111 and 117) of the reinforcing member are elastically moved away from one another while the reinforcing member (101) is pushed onto the edge of the shelf (14) and a return bias force in the sheet metal reinforcing member brings the folded edges back towards one another as the folded edges engage in the channels (i.e.; the reinforcing member snaps into the shelf; Col 9, Lines 48-53).
In regards to claim 13, Vilkomirski teaches the first engagement portion comprises a locking portion (113) arranged to retain the second engagement portion against disengagement (Col 9, Lines 53-57).
In regards to claim 14, Vilkomirski teaches the reinforcing member (101) extends along a majority of the respective edge of the shelf between the opposed side edges (e.g.; see Fig. 13a).
In regards to claim 35, Vilkomirski teaches a shelving unit (10) comprising at least one reinforced shelf (14) according to claim 1.
In regards to claim 36, Vilkomirski teaches a kit of parts for a reinforced shelf comprising: a shelf (14) comprising: a front edge (15), a rear edge (17), a pair of opposed side edges (19, 23) and two side surfaces (i.e.; top and bottom surfaces), at least one of the front edge and the rear edge comprising a first engagement portion (103); and support portions (16) at the opposed side edges thereof configured, in use, to engage vertical support members (12); and a reinforcing member (101) configured with a second engagement portion (111) arranged to engage the first engagement portion; wherein the reinforcing member is configured to be spaced from the vertical shelf support members when the first and second engagement portions are engaged (e.g.; see Fig. 13a).
In regards to claim 37, Vilkomirski teaches the reinforcing member (101) is configured to has a height which is smaller than or equal to a greatest height between the two side surfaces of the shelf (e.g.; see Fig. 13c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vilkomirski et al. (US Pat. No. 9,084,484 B2).
In regards to claim 10, Vilkomirski does not specifically teach the reinforcing member is formed from steel sheet metal.  The examiner takes OFFICIAL NOTICE that steel is an old and well know type of metal in the art, and it would be obvious to one of ordinary skill in the art before the effective filing date to use steel for the sheet metal.  The motivation would have been for the purpose of using a readily available type of metal during the manufacturing process.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomirski et al. (US Pat. No. 9,084,484 B2) in view of Ettlinger et al. (US Pat. No. 4,815,394).
In regards to claim 15, Vilkomirski teaches ribs on the underside of the shelf to strengthen the shelf (Col 4, Lines 42-43), but is silent to the particular details of the ribs.
Ettlinger teaches a shelf comprising at least one stiffening rib (60), spanning the shelf between the front edge and the rear edge and spaced from the opposed side edges, whereby the at least one stiffening rib increases the bending stiffness of the shelf about an axis perpendicular to the span of the at least one stiffening rib (see Fig. 4; Col 4, Lines 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Vilkomirski’s stiffening ribs spanning the shelf between the front edge and the rear edge and spaced from the opposed side edges, whereby the at least one stiffening rib increases the bending stiffness of the shelf about an axis perpendicular to the span of the at least one stiffening rib.  The motivation would have been for the purpose of using a design that results in savings of material as taught by Ettlinger (Col 4, Lines 59-65).
In regards to claim 16, in modifying Vilkomirski, Ettlinger teaches the at least one stiffening rib comprises a plurality of stiffening ribs (60, 62) positioned parallel to one another and spaced from one another (e.g.; see Fig. 4 of Ettlinger).
In regards to claim 17, in modifying Vilkomirski, Ettlinger teaches the shelf comprises connector ribs (e.g.; ribs 60 span both directions as shown in Fig 4 of Ettlinger) connecting the at least one stiffening rib to one of the two side surfaces of the shelf.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631